Garland, J.
This is an action for work and labor performed by the plaintiff, who is a gin-wright, and the workmen in his employ, on a cotton-gin on the plantation of the defendants. He claims $535.
The answer, after a general denial, says that the work was not well executed ; that it was not finished within the time specified ; that the plaintiff delayed so long the execution, or completion of his contract, that he ought to pay the defendants for the board and lodging of himself and journeymen, and also for attending on a workman, who was sick for some time. It is further said, that, in consequence of the bad construction of the machinery, the crop of cotton was much injured; for all which, damages to the amount of three hundred dollars, are claimed in reconvention.
The suit was commenced by attachment, which being dissolved, the defendants claimed a further sum, as damages on the attachment bond, by way of reconvention.
At the May term, 1842, the cause was tried, and a judgment given for the plaintiff for the whole sum claimed. On an affidavit filed by one of the defendants, a new trial was granted; and at a subsequent term the cause was tried, and a judgment rendered in favor of the plaintiff for $455, with interest and costs ; from which judgment the defendants have appealed.
The evidence does not show that the work was to be completed within any particular time. The witnesses state, that “ a democrat press” was constructed, which Jno. H. Lawson said, when it was completed, “ answered an elegant purpose;” but from not being properly levelled and braced, it was found to give way after being used sometime. The price for this is estimated at from $175, to $225. The other work is also proved; but the witnesses vary as to the value of it. The judge who *146tried the case, seems to have made an average price from their statements, and to have fixed the sum for which he has given a judgment. The counsel for the defendants contends, that the weight of testimony is on his side, and that the account should be further reduced; but we cannot see the case in that light, and think the amount is fixed as nearly at what is right, as can be ascertained from the conflicting statements. The defendants have not sustained their claims in compensation, or re-convention, by sufficient testimony.

Judgment affirmed.